Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

AMENDMENT (this “Amendment”) dated as of February 9, 2011 to the Credit
Agreement dated as of December 13, 2010 (the “Credit Agreement”) among GT SOLAR
INTERNATIONAL, INC. (the “Borrower”), the LENDERS party thereto and CREDIT
SUISSE AG, as Administrative Agent and Collateral Agent.

 

WHEREAS, the parties hereto desire to amend certain provisions of the Credit
Agreement as provided herein;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

SECTION 1.  Defined Terms; References.  Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement.  Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after this Amendment becomes effective,
refer to the Credit Agreement as amended hereby (the “Amended Credit
Agreement”).

 

SECTION 2.  Amendment to the Credit Agreement.  Section 2.13(d) of the Credit
Agreement is amended in its entirety to read as follows:

 

(d)        No later than the later of (i) 90 days after the end of each fiscal
year of the Borrower, commencing with the fiscal year ending on March 31, 2012,
and (ii) the date on which the financial statements with respect to such period
are delivered pursuant to Section 5.04(a), the Borrower shall prepay outstanding
Term Loans in accordance with Section 2.13(g) in an aggregate principal amount
equal to (x) 50% of Excess Cash Flow for the fiscal year then ended minus
(y) voluntary prepayments of Term Loans and Revolving Loans during such fiscal
year or in the period following the end of such fiscal year and prior to the
date referred to in the preceding clause (i) but only to the extent that (A) the
Indebtedness so prepaid by its terms cannot be reborrowed or redrawn and
(B) such prepayments do not occur in connection with a refinancing of all or any
portion of such Indebtedness and did not reduce the amount of any prior
prepayment amount pursuant to this Section 2.13(d).

 

SECTION 3.  Representations of the Borrower.  The Borrower represents and
warrants that:

 

(a)        the representations and warranties set forth in Article 3 of the
Credit Agreement and each other Loan Document shall be true and correct in all
material

 

--------------------------------------------------------------------------------


 

respects, in each case, on and as of the date hereof and on and as of the
Amendment Effective Date, with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date);

 

(b)        on and as of the date hereof and immediately after giving effect to
this Amendment and the transactions contemplated hereby, no Default shall have
occurred and be continuing;

 

(c)        on and as of the date hereof, (i) it and each Guarantor has the power
and authority to execute and deliver this Amendment and perform its obligations
under the Amended Credit Agreement and each other Loan Document, (ii) all
corporate, partnership or limited liability and, if required, stockholder action
required to be taken for the due and proper authorization, execution and
delivery of this Amendment and the performance of the obligations under the
Amended Credit Agreement and each other Loan Document has been duly and validly
taken, and (iii) this Amendment has been duly executed and delivered by it and
each Guarantor,

 

(d)        no action, consent or approval of, registration or filing with or any
other action by any Governmental Authority is or will be required in connection
the execution and delivery of this Amendment by it and each Guarantor, except
for such actions, consents, registrations or other actions the failure of which
to take or obtain could not reasonably be expected to have a Material Adverse
Effect; and

 

(e)        on and as of the Amendment Effective Date, this Amendment, the Credit
Agreement and each other Loan Document will constitute a legal, valid and
binding obligation of the Borrower and each Guarantor, enforceable against the
Borrower and each Guarantor in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

SECTION 4.  Effect Of Amendment; Security Documents.  Except as specifically set
forth herein, this Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of, or otherwise affect the rights and remedies of
the Lenders, the Administrative Agent, the Collateral Agent, any Guarantor or
any other party under the Credit Agreement or any other Loan Document, and shall
not alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect.  Nothing herein shall be deemed to
entitle the Borrower or any Guarantor to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan

 

2

--------------------------------------------------------------------------------


 

document in similar or different circumstances.  After the Amendment Effective
Date, any reference to the Credit Agreement shall mean the Amended Credit
Agreement and this Amendment shall be a Loan Document for all purposes.  By
signing this Amendment, each of the Borrower and each Guarantor hereby confirms
that (a) the obligations of the Borrower and each Guarantor under the Amended
Credit Agreement and the other Loan Documents as amended hereby are (i) entitled
to the benefit of the guarantees and the security interests set forth in the
Security Documents and (ii) constitute Obligations and (b) notwithstanding the
effectiveness of the terms hereof, the Loan Documents are, and shall continue to
be, in full force and effect and are hereby ratified and confirmed in all
respects.  Each of the Borrower and each Guarantor ratifies and confirms that
all Liens granted, conveyed or assigned to the Collateral Agent by such Person
pursuant to each Loan Document to which it is party remain in full force and
effect, are not released or reduced, and continue to secure full payment and
performance of the Obligations as amended hereby.

 

SECTION 5.  Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

SECTION 6.  Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

SECTION 7.  Cost And Expenses.  Without limiting the obligations of the Borrower
under the Credit Agreement, the Borrower agrees to pay to the Administrative
Agent all of the Administrative Agent’s reasonable out-of-pocket expenses, paid
or payable in connection with the preparation, negotiation, execution and
delivery of this Amendment, including the reasonable fees, charges and
disbursement of counsel to the Administrative Agent in connection with the
foregoing.

 

SECTION 8.  Effectiveness.  This Amendment shall become effective on the date
(the “Amendment Effective Date”) when the Administrative Agent shall have
received from each of the Borrower, the Guarantors and the Required Lenders a
counterpart hereof signed by such party or facsimile or other written
confirmation (in form satisfactory to the Administrative Agent) that such party
has signed a counterpart hereof.

 

[signature pages follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

 

GT SOLAR INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Hoil Kim

 

 

Name:

Hoil Kim

 

 

Title:

Vice President, Chief Administrative Officer, General Counsel and Secretary

 

--------------------------------------------------------------------------------


 

 

GT SOLAR INCORPORATED

 

 

 

 

 

By:

/s/ Hoil Kim

 

 

Name:

Hoil Kim

 

 

Title:

Vice President, General Counsel and Secretary

 

 

 

GT EQUIPMENT HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Hoil Kim

 

 

Name:

Hoil Kim

 

 

Title:

Vice President and Secretary

 

 

 

 

 

GT CRYSTAL SYSTEMS, LLC

 

 

 

 

 

By:

GT Solar Incorporated,

 

 

its Sole Member

 

 

 

 

 

By:

/s/ Hoil Kim

 

 

Name:

Hoil Kim

 

 

Title:

Vice President, General Counsel and Secretary

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN

 

ISLANDS BRANCH

 

 

 

 

 

By:

/s/ Christopher Reo Day

 

 

Name: Christopher Reo Day

 

 

Title: Vice President

 

 

 

By:

/s/ Kevin Buddhdew

 

 

Name: Kevin Buddhdew

 

 

Title: Associate

 

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, N.A.

 

 

 

 

 

By:

/s/  Lori A. Chandonnais

 

 

Name: Lori A. Chandonnais

 

 

Title: Senior Vice President

 

 

 

 

 

RAYMOND JAMES BANK, FSB

 

 

 

 

 

By:

/s/  Scott G. Axelrod

 

 

Name: Scott G. Axelrod

 

 

Title: Vice President

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/  William S. Rowe

 

 

Name: William S. Rowe

 

 

Title: Senior Vice President

 

 

 

 

 

EAST WEST BANK.

 

 

 

 

 

By:

/s/  Nancy A. Moore

 

 

Name: Nancy A. Moore

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------